Citation Nr: 0733163	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-26 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable (initial) evaluation for reduced 
testosterone level with inability to reproduce.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Board observes that the veteran was furnished a statement 
of the case in May 1999, on the issues of entitlement to a 
compensable (initial) evaluation for hepatitis and 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.  In the cover 
letter sent with the statement of the case, the veteran was 
advised that in order to perfect his appeal to the Board, he 
must timely file a substantive appeal.  As these issues were 
not thereafter addressed in any correspondence from the 
veteran or his representative, the Board has concluded that 
the veteran is not currently seeking appellate review with 
respect to these issues.  

In March 2006, the veteran testified at a hearing before an 
RO hearing officer.  A transcript of this hearing is 
associated with the claims folder.

A motion to advance this case on the docket was granted by 
the Board in October 2007.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran has loss of erectile power, but no deformity of 
the penis. 





CONCLUSION OF LAW

The criteria for a compensable (initial) evaluation for 
service-connected reduced testosterone level with inability 
to reproduce have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.115a, 4.115b, Diagnostic Code 7522 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letters mailed in September 
2002 and March 2006, after the initial adjudication of the 
claim.  The veteran has been provided with the requisite 
notice with respect to the disability-rating and effective-
date elements of his claim. Although VA has not specifically 
requested him to submit any pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and authorization necessary 
for VA to obtain such evidence.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA treatment records and 
affording him appropriate examinations that evaluated the 
severity of his service-connected reduced testosterone level 
disability.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate his claim.  
The Board is also unaware of any outstanding evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim in August 2006.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the RO would have been different had 
complete VCAA notice been provided at an earlier time.

The Board is also satisfied that any procedural errors in the 
development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).

The veteran is appealing the initial evaluation of a 
disability following an award of service connection.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (providing that 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.

Deformity of the penis with loss of erectile power will be 
rated as 20 percent disabling.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2007).  Also, a review for entitlement 
to special monthly compensation under § 3.350 is to be made.  
Id.  

Analysis

In the November 2002 rating decision, the RO granted 
secondary service connection for reduced testosterone level 
with inability to reproduce, and assigned, by analogy, a 
noncompensable evaluation under Diagnostic Code 7522, 
effective July 27, 1998, the date of receipt of his claim.  
In recognition of the veteran's impotence and inability to 
reproduce, the RO also awarded the veteran special monthly 
compensation effective July 27, 1998, having met the criteria 
for loss of use of a creative organ.  

VA treatment records dated from August 1997 to July 2006 show 
that the veteran underwent monthly testosterone injections 
and that he had a loss of erectile power.  In the veteran's 
August 2004 Substantive Appeal, he contended that in addition 
to a loss of erectile power, he also had a slight penile 
deformity.  While the medical evidence in this case indicates 
that the veteran has loss of erectile power, deformity of the 
penis has not been shown.  VA treatment records show that a 
physical examination in January 2002 revealed that the 
veteran's penis was normal.  The October 2002 VA 
genitourinary examination report only noted that the 
veteran's phallus was "uncircumcised, small."  Thereafter, 
a February 2003 VA treatment record shows that the examiner 
described the veteran's penis as normal.  The same examiner 
reported that an exam revealed that the veteran's "genitalia 
including testes and penis [were] atrophic" in February 
2005.  The other medical evidence of record, however, clearly 
shows that the veteran actually only has atrophy of the right 
testicle, for which service connection has been established.  
Indeed, the veteran underwent another VA genitourinary 
examination in April 2006, and the examiner described the 
veteran's penis as normal.  Thus, the veteran does not have a 
penile deformity.  

There are also no other manifestations associated with the 
service connected reduced testosterone level disability.  As 
previously noted, the veteran is currently in receipt of 
special monthly compensation for his impotence and inability 
to reproduce.  In addition, service connection has been 
established for his depression due to his resentment of his 
inability to have biological children.  Therefore, the Board 
finds that the veteran is not entitled to a compensable 
evaluation for service-connected reduced testosterone level 
with inability to reproduce under Diagnostic Code 7522.

The veteran's service-connected reduced testosterone level 
with inability to reproduce has not been shown to be 
manifested by greater than the criteria associated with a 
noncompensable rating during any portion of the appeal 
period.  Accordingly, a staged rating is not in order and a 
noncompensable rating is appropriate for the entire period of 
the veteran's appeal. Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected reduced testosterone level with inability to 
reproduce and that the manifestations of the disability are 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be to a compensable 
degree.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not 
warranted.

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A compensable (initial) evaluation for reduced testosterone 
level with inability to reproduce is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


